DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 3/21/22 have been entered, wherein claims 1-18 are pending. Accordingly, claims 1-18 have been examined herein. The previous claim objections and 35 USC 112(b) rejections have been withdrawn due to applicant’s amendments. This action is Final. 
Claim Objections
2. Claims 9, 10 and 16 are objected to because of the following informalities:  
Claim 9, “further comprising and a dummy coil” should read “further comprising [[and]] a dummy coil”
Claim 10, “wherein the magnetic element is a eddy current sensor” should read “wherein the magnetic element is [[a]] an eddy current sensor”
Claim 16, “wherein the strength of the magnetic field” should read “wherein [[the]] a strength of the magnetic field”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the limitation “is changed when the detected eddy current is smaller than a predetermined value or the detected eddy current is larger than a predetermined value” lacks proper support within the specification. Paragraph 0154 of the specification mentions comparison of collected data to a predetermined value. However, paragraph 0154 does not provide support for the amended claim language. 
Claim Rejections - 35 USC § 103
4. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-11, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US PGPUB 20170259394), hereinafter Takahashi ‘394, in view of Takahashi et al. (US PGPUB 20130260645), hereinafter Takahashi ‘645.
Regarding claim 1, Takahashi ‘394 teaches a magnetic element (fig. 4) comprising: 
a bottom magnetic body (fig. 4, 61a); 
a central magnetic body provided in a middle of the bottom magnetic body (fig. 4, 61b); 
a peripheral magnetic body provided on a periphery of the bottom magnetic body (fig. 4, 61c); 
an internal coil disposed on an outer periphery of the central magnetic body and capable of generating a magnetic field (fig. 4, exciting coil 62); 
a detection coil disposed on the outer periphery of the central magnetic body and capable of detecting a magnetic field (fig. 4, detection coil 63).
Additionally, Takahashi ‘394 teaches an additional embodiment (fig. 13) wherein coil 63 is moved to be located around the peripheral magnetic body. Takahashi ‘394 may not explicitly teach an external coil disposed on an outer periphery of the peripheral magnetic body and capable of generating a magnetic field; and 
a signal source configured to supply current to the internal coil and the external coil simultaneously and to generate the magnetic fields simultaneously.  
However, Takahashi ‘645 teaches an eddy current sensor and polishing method, wherein the eddy current sensor includes two sensor coils 60A and 60B (fig. 13), wherein each of the sensor coils 60A and 60B include three coils 62, 63 and 64. The central coil 62A of the sensor coil 60A is an exciting coil, the coil 63A disposed at a metal film (or conductive film) side of the exciting coil 62A is a detection coil, and the coil 64A disposed at the opposite side of the detection coils 63A with respect to the exciting coil 62A is a dummy coil [0158].  The central coil 62B of the sensor coil 60B is an exciting coil, the coil 63B disposed at a metal film (or conductive film) side of the exciting coil 62B is a detection coil, and the coil 64B disposed at the opposite side of the detection coils 63B with respect to the exciting coil 62 B is a dummy coil [0159]. Overall, Takahashi ‘645 teaches a sensor substantially similar to Takahashi ‘394’s sensor, wherein a detection coil is located at a metal film side of the exciting coil and a dummy coil is on the opposite side of the exciting coil. However, Takahashi ‘645 teaches an additional sensor coil 60B around the peripheral magnetic body. 
Overall, Takahashi ‘645 teaches an internal coil disposed on an outer periphery of the central magnetic body and capable of generating a magnetic field (fig. 13, exciting coil 62A); 
an external coil disposed on an outer periphery of the peripheral magnetic body and capable of generating a magnetic field (fig. 13, exciting coil 62B); 
a detection coil disposed on the outer periphery of the central magnetic body and capable of detecting a magnetic field (fig. 13, detection coil 63A); and 
a signal source configured to supply current to the internal coil and the external coil simultaneously and to generate the magnetic fields simultaneously (Takahashi ‘645 teaches since the plurality of coils for detecting the eddy current in the eddy current sensor comprise a coil having a small size and a coil having a large size, the plurality of coils can detect respective eddy currents generated in two or more areas which comprise a small area and a large area including the small area on the substrate. Therefore, the eddy currents detected respectively and simultaneously at two or more areas which have an overlapping area can be compared and the metal film can be detected with high accuracy [0020]. Additionally, Takahashi ‘645 teaches since the plurality of exciting coils in the eddy current sensor comprise a coil having a small size and a coil having a large size, the plurality of coils can generate respective eddy currents in two or more areas which comprise a small area and a large area including the small area on the substrate [0027]. The sensor comprising the detection coil having a large outer diameter serves as a sensor having a low sensitivity, and it can detect the remaining film accurately over the entire surface, being polished, of the substrate and detect the polishing end point stably. The sensor comprising the detection coil having a small outer diameter serves as a sensor having a high sensitivity, and it can detect the remaining film even when the target metal film or the conductive film becomes thin or the remaining area of the metal film becomes small [0048]. Lastly, Takahashi ‘645 teaches fig. 20A is a schematic view showing a circuit configuration of the coils of the sensor coil 60A. The sensor coil 60B has the same circuit configuration as the sensor coil 60A and thus illustration and description of the senor coil 60B will be omitted [0189]. Interpreting the AC signal source 52 from both circuits as being “a signal source”, it would have been obvious to a person having ordinary skill in the art that Takahashi ‘645 teaches a signal source configured to supply current to the internal coil and the external coil simultaneously and to generate the magnetic fields simultaneously. Doing so allows Takahashi ‘645’s device to function as intended and further allows the two sensor coils 60A and 60B to function respectively and simultaneously in order to detect eddy currents at two areas as intended).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi ‘394 to incorporate the teachings of Takahashi ‘645 to provide a magnetic element comprising a bottom magnetic body, a central magnetic body, a peripheral magnetic body, an internal exciting coil, an external exciting coil, a detection coil and a signal source configured to supply current to the internal coil and the external coil simultaneously and to generate the magnetic fields simultaneously. Specifically, it would have been obvious to include Takahashi ‘645’s coil configuration on Takahashi ‘394 core. Doing so would have been a simple substitution for one known coil configuration for another known coil configuration in order to provide the predictable results of providing an eddy current sensor. Additionally, incorporating Takahashi ‘645’s coil configuration allows the eddy current sensor to detect eddy currents in multiple areas of the wafer. 
Regarding claim 2, Takahashi ‘394 in view of Takahashi ‘645 teaches the claimed invention as rejected above in claim 1. Additionally, Takahashi ‘394 in view of Takahashi ‘645 teaches wherein the bottom magnetic body has a columnar shape and the peripheral magnetic body is disposed at both ends of the columnar shape (Takahashi ‘394, fig. 5a and 5b).  
Regarding claim 4, Takahashi ‘394 in view of Takahashi ‘645 teaches the claimed invention as rejected above in claim 1. Additionally, Takahashi ‘394 in view of Takahashi ‘645 teaches wherein the peripheral magnetic body is a wall portion provided on the periphery of the bottom magnetic body so as to surround the central magnetic body (Takahashi ‘394, fig. 5a and 5b).  
Regarding claim 5, Takahashi ‘394 in view of Takahashi ‘645 teaches the claimed invention as rejected above in claim 1. Additionally, Takahashi ‘394 in view of Takahashi ‘645 teaches wherein the internal coil and the external coil can be electrically connected in parallel (The claim language recites “can be” which only requires the coils to be capable of the limitation. Takahashi ‘394 in view of Takahashi ‘645’s internal coil and external coil are capable of being electrically connected in parallel).  
Regarding claim 6, Takahashi ‘394 in view of Takahashi ‘645 teaches the claimed invention as rejected above in claim 1. Additionally, Takahashi ‘394 in view of Takahashi ‘645 teaches wherein the direction of the magnetic field generated by the internal coil in the central magnetic body can be the same as the direction of the magnetic field generated by the external coil in the central magnetic body (The claim language recites “can be” which only requires the coils to be capable of the limitation. Takahashi ‘394 in view of Takahashi ‘645’s magnetic fields generated in the central magnetic body by the internal and external coils are capable of being in the same direction).  
Regarding claim 7, Takahashi ‘394 in view of Takahashi ‘645 teaches the claimed invention as rejected above in claim 1. Additionally, Takahashi ‘394 in view of Takahashi ‘645 teaches further comprising a detection coil disposed on the outer periphery of the peripheral magnetic body and capable of detecting a magnetic field (Takahashi ‘394 in view of Takahashi ‘645 teaches two sensor coils 60A and 60B. Sensor coil 60B includes detection coil 63B, which is disposed on the outer periphery of the peripheral magnetic body and capable of detecting a magnetic field).
Regarding claim 8, Takahashi ‘394 in view of Takahashi ‘645 teaches the claimed invention as rejected above in claim 7. Additionally, Takahashi ‘394 in view of Takahashi ‘645 teaches further comprising a dummy coil disposed on the outer periphery of the central magnetic body and/or on the outer periphery of the peripheral magnetic body and capable of detecting a magnetic field (Takahashi ‘394 in view of Takahashi ‘645 teaches two sensor coils 60A and 60B, which each include a dummy coil 64A and 64B. Dummy coil 64A is disposed on the outer periphery of the central magnetic body and dummy coil 64B is disposed on the outer periphery of the peripheral magnetic body and capable of detecting a magnetic field).  
Regarding claim 9, Takahashi ‘394 in view of Takahashi ‘645 teaches the claimed invention as rejected above in claim 1. Additionally, Takahashi ‘394 in view of Takahashi ‘645 teaches further comprising and a dummy coil disposed on the outer periphery of the central magnetic body and capable of detecting a magnetic field (Takahashi ‘394 in view of Takahashi ‘645 teaches two sensor coils 60A and 60B, which each include a dummy coil 64A and 64B. Dummy coil 64A is disposed on the outer periphery of the central magnetic body and capable of detecting a magnetic field).  
Regarding claim 10, Takahashi ‘394 in view of Takahashi ‘645 teaches the claimed invention as rejected above in claim 7. Additionally, Takahashi ‘394 in view of Takahashi ‘645 teaches wherein the magnetic element is a eddy current sensor (Takahashi ‘394 in view of Takahashi ‘645 teaches wherein the magnetic element is a eddy current sensor [0158]).  
Regarding claim 11, Takahashi ‘394 teaches a polishing apparatus (fig. 1) comprising: 
a polishing table (fig. 1, polishing table 100) on which a polishing pad for polishing an object can be mounted (fig. 1, polishing pad 101); 
a drive section that can drive to rotate the polishing table [0071]; 
a holding section that can hold the object and press the object against the polishing pad (fig. 1, top ring 1 and wafer W1); 
an eddy current sensor (eddy current sensor (end-point detection sensor) 50, fig. 1, [0072) disposed inside the polishing table (fig. 1) and capable of detecting an eddy current formed by an internal coil (fig. 4, exciting coil 62) in the object as the polishing table rotates (paragraphs 0082-0083) using a detection coil (detection coil 63); and 
an end point detection section (end point detection controller 246) that can detect a polishing end point indicating an end of polishing of the object from the detected eddy current (paragraph 0134 and fig. 21); 
wherein the eddy current sensor comprises: Page 3 of 12 4870-7651-5591.1DOCKET NO.: 101728.000151PATENT Application No.: 16/230,614 Office Action Dated: December 20, 2021 
a bottom magnetic body (fig. 4, 61a); 
a central magnetic body provided in a middle of the bottom magnetic body (fig. 4, 61b); 
a peripheral magnetic body provided on a periphery of the bottom magnetic body (fig. 4, 61c); 
the internal coil disposed on an outer periphery of the central magnetic body and capable of generating a magnetic field (fig. 4, exciting coil 62); 
the detection coil disposed on the outer periphery of the central magnetic body (fig. 4, detection coil 63) and capable of detecting a magnetic field [0089].
Additionally, Takahashi ‘394 teaches an additional embodiment (fig. 13) wherein coil 63 is moved to be located around the peripheral magnetic body. Takahashi ‘394 may not explicitly teach an external coil, the external coil disposed on an outer periphery of the peripheral magnetic body and capable of generating a magnetic field, and 
a signal source configured to supply current to the internal coil and the external coil simultaneously and to generate the magnetic fields simultaneously.  
However, Takahashi ‘645 teaches an eddy current sensor and polishing method, wherein the eddy current sensor includes two sensor coils 60A and 60B (fig. 13), wherein each of the sensor coils 60A and 60B include three coils 62, 63 and 64. The central coil 62A of the sensor coil 60A is an exciting coil, the coil 63A disposed at a metal film (or conductive film) side of the exciting coil 62A is a detection coil, and the coil 64A disposed at the opposite side of the detection coils 63A with respect to the exciting coil 62A is a dummy coil [0158].  The central coil 62B of the sensor coil 60B is an exciting coil, the coil 63B disposed at a metal film (or conductive film) side of the exciting coil 62B is a detection coil, and the coil 64B disposed at the opposite side of the detection coils 63B with respect to the exciting coil 62 B is a dummy coil [0159]. Overall, Takahashi ‘645 teaches a sensor substantially similar to Takahashi ‘394’s sensor, wherein a detection coil is located at a metal film side of the exciting coil and a dummy coil is on the opposite side of the exciting coil. However, Takahashi ‘645 teaches an additional sensor coil 60B around the peripheral magnetic body. 
Overall, Takahashi ‘645 teaches an internal coil disposed on an outer periphery of the central magnetic body and capable of generating a magnetic field (fig. 13, exciting coil 62A); 
an external coil disposed on an outer periphery of the peripheral magnetic body and capable of generating a magnetic field (fig. 13, exciting coil 62B); 
a detection coil disposed on the outer periphery of the central magnetic body and capable of detecting a magnetic field (fig. 13, detection coil 63A); and 
a signal source configured to supply current to the internal coil and the external coil simultaneously and to generate the magnetic fields simultaneously (Takahashi ‘645 teaches since the plurality of coils for detecting the eddy current in the eddy current sensor comprise a coil having a small size and a coil having a large size, the plurality of coils can detect respective eddy currents generated in two or more areas which comprise a small area and a large area including the small area on the substrate. Therefore, the eddy currents detected respectively and simultaneously at two or more areas which have an overlapping area can be compared and the metal film can be detected with high accuracy [0020]. Additionally, Takahashi ‘645 teaches since the plurality of exciting coils in the eddy current sensor comprise a coil having a small size and a coil having a large size, the plurality of coils can generate respective eddy currents in two or more areas which comprise a small area and a large area including the small area on the substrate [0027]. The sensor comprising the detection coil having a large outer diameter serves as a sensor having a low sensitivity, and it can detect the remaining film accurately over the entire surface, being polished, of the substrate and detect the polishing end point stably. The sensor comprising the detection coil having a small outer diameter serves as a sensor having a high sensitivity, and it can detect the remaining film even when the target metal film or the conductive film becomes thin or the remaining area of the metal film becomes small [0048]. Lastly, Takahashi ‘645 teaches fig. 20A is a schematic view showing a circuit configuration of the coils of the sensor coil 60A. The sensor coil 60B has the same circuit configuration as the sensor coil 60A and thus illustration and description of the senor coil 60B will be omitted [0189]. Interpreting the AC signal source 52 from both circuits as being “a signal source”, it would have been obvious to a person having ordinary skill in the art that Takahashi ‘645 teaches a signal source configured to supply current to the internal coil and the external coil simultaneously and to generate the magnetic fields simultaneously. Doing so allows Takahashi ‘645’s device to function as intended and further allows the two sensor coils 60A and 60B to function respectively and simultaneously in order to detect eddy currents at two areas as intended).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi ‘394 to incorporate the teachings of Takahashi ‘645 to provide an eddy current sensor comprising a bottom magnetic body, a central magnetic body, a peripheral magnetic body, an internal exciting coil, an external exciting coil, a detection coil and a signal source configured to supply current to the internal coil and the external coil simultaneously and to generate the magnetic fields simultaneously. Specifically, it would have been obvious to include Takahashi ‘645’s coil configuration on Takahashi ‘394 core. Doing so would have been a simple substitution for one known coil configuration for another known coil configuration in order to provide the predictable results of providing an eddy current sensor. Additionally, incorporating Takahashi ‘645’s coil configuration allows the eddy current sensor to detect eddy currents in multiple areas of the wafer. 
Regarding claim 15, Takahashi ‘394 teaches a polishing method for polishing between a polishing pad and an object disposed opposed to the polishing pad (figs. 1 and 21), the polishing method comprising : 
holding the polishing pad (polishing pad 101) using a polishing table (polishing table 100) (paragraphs 0138 and 0071); 
driving to rotate the polishing table (paragraphs 0138 and 0071); 
driving to rotate a holding section for holding the object and pressing the object against the polishing pad (paragraphs 0138 and 0077-0078); 
disposing at least one eddy current sensor inside the polishing table (fig. 1, eddy current sensor 50) and detecting an eddy current formed in the object by an internal coil as the polishing table rotates using a detection coil (paragraphs 0082-0083, fig. 4, exciting coil 62 and detection coil 63); and 
detecting a polishing end point indicating an end of polishing of the object from the detected eddy current (paragraph 0141, S105); 
wherein each eddy current sensor comprises : 
a bottom magnetic body (fig. 4, 61a); 
a central magnetic body provided in a middle of the bottom magnetic body (fig. 4, 61b); 
a peripheral magnetic body provided on a periphery of the bottom magnetic body (fig. 4, 61c); 
the internal coil disposed on an outer periphery of the central magnetic body and capable of generating a magnetic field (fig. 4, exciting coil 62); 
the detection coil disposed on the outer periphery of the central magnetic body (fig. 4, detection coil 63) and capable of detecting a magnetic field (detection coil 63).
Additionally, Takahashi ‘394 teaches an additional embodiment (fig. 13) wherein coil 63 is moved to be located around the peripheral magnetic body. Takahashi ‘394 may not explicitly teach an external coil, the external coil disposed on an outer periphery of the peripheral magnetic body and capable of generating a magnetic field, and 
a signal source configured to supply current to the internal coil and the external coil simultaneously and to generate the magnetic fields simultaneously.  
However, Takahashi ‘645 teaches an eddy current sensor and polishing method, wherein the eddy current sensor includes two sensor coils 60A and 60B (fig. 13), wherein each of the sensor coils 60A and 60B include three coils 62, 63 and 64. The central coil 62A of the sensor coil 60A is an exciting coil, the coil 63A disposed at a metal film (or conductive film) side of the exciting coil 62A is a detection coil, and the coil 64A disposed at the opposite side of the detection coils 63A with respect to the exciting coil 62A is a dummy coil [0158].  The central coil 62B of the sensor coil 60B is an exciting coil, the coil 63B disposed at a metal film (or conductive film) side of the exciting coil 62B is a detection coil, and the coil 64B disposed at the opposite side of the detection coils 63B with respect to the exciting coil 62 B is a dummy coil [0159]. Overall, Takahashi ‘645 teaches a sensor substantially similar to Takahashi ‘394’s sensor, wherein a detection coil is located at a metal film side of the exciting coil and a dummy coil is on the opposite side of the exciting coil. However, Takahashi ‘645 teaches an additional sensor coil 60B around the peripheral magnetic body. 
Overall, Takahashi ‘645 teaches an internal coil disposed on an outer periphery of the central magnetic body and capable of generating a magnetic field (fig. 13, exciting coil 62A); 
an external coil disposed on an outer periphery of the peripheral magnetic body and capable of generating a magnetic field (fig. 13, exciting coil 62B); 
a detection coil disposed on the outer periphery of the central magnetic body and capable of detecting a magnetic field (fig. 13, detection coil 63A); and 
a signal source configured to supply current to the internal coil and the external coil simultaneously and to generate the magnetic fields simultaneously (Takahashi ‘645 teaches since the plurality of coils for detecting the eddy current in the eddy current sensor comprise a coil having a small size and a coil having a large size, the plurality of coils can detect respective eddy currents generated in two or more areas which comprise a small area and a large area including the small area on the substrate. Therefore, the eddy currents detected respectively and simultaneously at two or more areas which have an overlapping area can be compared and the metal film can be detected with high accuracy [0020]. Additionally, Takahashi ‘645 teaches since the plurality of exciting coils in the eddy current sensor comprise a coil having a small size and a coil having a large size, the plurality of coils can generate respective eddy currents in two or more areas which comprise a small area and a large area including the small area on the substrate [0027]. The sensor comprising the detection coil having a large outer diameter serves as a sensor having a low sensitivity, and it can detect the remaining film accurately over the entire surface, being polished, of the substrate and detect the polishing end point stably. The sensor comprising the detection coil having a small outer diameter serves as a sensor having a high sensitivity, and it can detect the remaining film even when the target metal film or the conductive film becomes thin or the remaining area of the metal film becomes small [0048]. Lastly, Takahashi ‘645 teaches fig. 20A is a schematic view showing a circuit configuration of the coils of the sensor coil 60A. The sensor coil 60B has the same circuit configuration as the sensor coil 60A and thus illustration and description of the senor coil 60B will be omitted [0189]. Interpreting the AC signal source 52 from both circuits as being “a signal source”, it would have been obvious to a person having ordinary skill in the art that Takahashi ‘645 teaches a signal source configured to supply current to the internal coil and the external coil simultaneously and to generate the magnetic fields simultaneously. Doing so allows Takahashi ‘645’s device to function as intended and further allows the two sensor coils 60A and 60B to function respectively and simultaneously in order to detect eddy currents at two areas as intended).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed method to have modified Takahashi ‘394 to incorporate the teachings of Takahashi ‘645 to provide a polishing method, wherein each eddy current sensor comprises a bottom magnetic body, a central magnetic body, a peripheral magnetic body, an internal exciting coil, an external exciting coil, a detection coil and a signal source configured to supply current to the internal coil and the external coil simultaneously and to generate the magnetic fields simultaneously. Specifically, it would have been obvious to include Takahashi ‘645’s coil configuration on Takahashi ‘394 core. Doing so would have been a simple substitution for one known coil configuration for another known coil configuration in order to provide the predictable results of providing an eddy current sensor. Additionally, incorporating Takahashi ‘645’s coil configuration allows the eddy current sensor to detect eddy currents in multiple areas of the wafer. 
Regarding claim 16, Takahashi ‘394 in view of Takahashi ‘645 teaches the claimed invention as rejected above in claim 15. Additionally, Takahashi ‘394 in view of Takahashi ‘645 teaches wherein the strength of the magnetic field generated by the internal coil and/or the external coil is changed when the detected eddy current is smaller than a predetermined value or the detected eddy current is larger than a predetermined value (Takahashi ‘645 teaches detection of the thin metal film when polishing progresses is performed by increasing oscillation frequency of the eddy current sensor, increasing amplification degree of an internal circuit of the eddy current sensor, or increasing exciting voltage of the eddy current sensor [0011]. Additionally, Takahashi ‘645 teaches in the case where there is another material metal film under the metal film which is being polished and another material metal film is detected in the progress of polishing, the detection is performed in the same way, by changing the sensitivity of the sensor, such as by increasing oscillation frequency of the eddy current sensor [0012]. It would have been obvious that Takahashi ‘645 teaches wherein the strength of the magnetic field generated by the internal coil and/or the external coil is changed when the detected eddy current is smaller than a predetermined value or the detected eddy current is larger than a predetermined value (Specifically, the sensitivity of the sensor is adjusted when the detected eddy current is different from an expected value due to other layers of metal film. Adjusting the sensitivity of the sensor includes increasing the exciting voltage of the eddy current sensor). Doing so would allow the device to function as intended as polishing progresses. Additionally, when modifying Takahashi ‘394 to incorporate the coil configuration of Takahashi ‘645, it would have been obvious to allow the coils to function similarly to as taught by Takahashi ‘645. Doing so would allow the invention to function as intended and allow the eddy current sensor to detect eddy currents in multiple areas of the wafer.).  
Regarding claim 18, Takahashi ‘394 teaches a computer-readable recording medium that records a program for causing a computer to control a polishing apparatus that polishes an object (Takahashi teaches a superior host computer which receives and accumulates the distribution of the film thicknesses of the substrate detected by the sensor. According to the distribution of film thicknesses of the substrate, the press condition of the substrate may be determined based on the polishing amount associated with the press condition stored in the database of the host computer, and transmitted to the equipment controlling controller of the polishing apparatus [0136]. It would have been obvious that “stored in the database of the host computer and transmitted to the equipment controlling controller of the polishing apparatus” teaches a computer readable recording medium that records a program for causing a computer to control a polishing apparatus that polishes an object. Doing so allows Takahashi’s apparatus to function as intended.), the polishing apparatus comprising: 
a polishing table on which a polishing pad for polishing the object can be mounted (fig. 1, table 100, pad 101 and wafer W1); 
a drive section that can drive to rotate the polishing table [0071]; 
a holding section that holds the object and can press the object against the polishing pad (fig. 1, top ring 1 and wafer W1); and 
an eddy current sensor disposed inside the polishing table (fig. 1, sensor 50) and capable of detecting an eddy current formed in the object by the internal coil as the polishing table rotates using the detection coil (paragraphs 0082-0083, fig. 4, exciting coil 62 and detection coil 63), the program causing the computer to function as: 
end point detection section means (end point detection controller 246) that can detect a polishing end point indicating an end of polishing of the object from the detected eddy current (paragraph 0134 and fig. 21); and 
control means (equipment controlling controller 248) for controlling polishing by the polishing apparatus (paragraph 0134), 
wherein the eddy current sensor comprises: 
a bottom magnetic body (fig. 4, 61a); 
a central magnetic body provided in a middle of the bottom magnetic body (fig. 4, 61b); 
a peripheral magnetic body provided on a periphery of the bottom magnetic body (fig. 4, 61c); 
the internal coil disposed on an outer periphery of the central magnetic body and capable of generating a magnetic field (fig. 4, exciting coil 62); 
the detection coil disposed on the outer periphery of the central magnetic body (fig. 4, detection coil 63) and capable of detecting a magnetic field (detection coil 63). 
Additionally, Takahashi ‘394 teaches an additional embodiment (fig. 13) wherein coil 63 is moved to be located around the peripheral magnetic body. Takahashi ‘394 may not explicitly teach an external coil, the external coil disposed on an outer periphery of the peripheral magnetic body and capable of generating a magnetic field, and 
a signal source configured to supply current to the internal coil and the external coil simultaneously and to generate the magnetic fields simultaneously.  
However, Takahashi ‘645 teaches an eddy current sensor and polishing method, wherein the eddy current sensor includes two sensor coils 60A and 60B (fig. 13), wherein each of the sensor coils 60A and 60B include three coils 62, 63 and 64. The central coil 62A of the sensor coil 60A is an exciting coil, the coil 63A disposed at a metal film (or conductive film) side of the exciting coil 62A is a detection coil, and the coil 64A disposed at the opposite side of the detection coils 63A with respect to the exciting coil 62A is a dummy coil [0158].  The central coil 62B of the sensor coil 60B is an exciting coil, the coil 63B disposed at a metal film (or conductive film) side of the exciting coil 62B is a detection coil, and the coil 64B disposed at the opposite side of the detection coils 63B with respect to the exciting coil 62 B is a dummy coil [0159]. Overall, Takahashi ‘645 teaches a sensor substantially similar to Takahashi ‘394’s sensor, wherein a detection coil is located at a metal film side of the exciting coil and a dummy coil is on the opposite side of the exciting coil. However, Takahashi ‘645 teaches an additional sensor coil 60B around the peripheral magnetic body. 
Overall, Takahashi ‘645 teaches an internal coil disposed on an outer periphery of the central magnetic body and capable of generating a magnetic field (fig. 13, exciting coil 62A); 
an external coil disposed on an outer periphery of the peripheral magnetic body and capable of generating a magnetic field (fig. 13, exciting coil 62B); 
a detection coil disposed on the outer periphery of the central magnetic body and capable of detecting a magnetic field (fig. 13, detection coil 63A); and 
a signal source configured to supply current to the internal coil and the external coil simultaneously and to generate the magnetic fields simultaneously (Takahashi ‘645 teaches since the plurality of coils for detecting the eddy current in the eddy current sensor comprise a coil having a small size and a coil having a large size, the plurality of coils can detect respective eddy currents generated in two or more areas which comprise a small area and a large area including the small area on the substrate. Therefore, the eddy currents detected respectively and simultaneously at two or more areas which have an overlapping area can be compared and the metal film can be detected with high accuracy [0020]. Additionally, Takahashi ‘645 teaches since the plurality of exciting coils in the eddy current sensor comprise a coil having a small size and a coil having a large size, the plurality of coils can generate respective eddy currents in two or more areas which comprise a small area and a large area including the small area on the substrate [0027]. The sensor comprising the detection coil having a large outer diameter serves as a sensor having a low sensitivity, and it can detect the remaining film accurately over the entire surface, being polished, of the substrate and detect the polishing end point stably. The sensor comprising the detection coil having a small outer diameter serves as a sensor having a high sensitivity, and it can detect the remaining film even when the target metal film or the conductive film becomes thin or the remaining area of the metal film becomes small [0048]. Lastly, Takahashi ‘645 teaches fig. 20A is a schematic view showing a circuit configuration of the coils of the sensor coil 60A. The sensor coil 60B has the same circuit configuration as the sensor coil 60A and thus illustration and description of the senor coil 60B will be omitted [0189]. Interpreting the AC signal source 52 from both circuits as being “a signal source”, it would have been obvious to a person having ordinary skill in the art that Takahashi ‘645 teaches a signal source configured to supply current to the internal coil and the external coil simultaneously and to generate the magnetic fields simultaneously. Doing so allows Takahashi ‘645’s device to function as intended and further allows the two sensor coils 60A and 60B to function respectively and simultaneously in order to detect eddy currents at two areas as intended).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi ‘394 to incorporate the teachings of Takahashi ‘645 to provide an eddy current sensor comprising a bottom magnetic body, a central magnetic body, a peripheral magnetic body, an internal exciting coil, an external exciting coil, a detection coil and a signal source configured to supply current to the internal coil and the external coil simultaneously and to generate the magnetic fields simultaneously. Specifically, it would have been obvious to include Takahashi ‘645’s coil configuration on Takahashi ‘394 core. Doing so would have been a simple substitution for one known coil configuration for another known coil configuration in order to provide the predictable results of providing an eddy current sensor. Additionally, incorporating Takahashi ‘645’s coil configuration allows the eddy current sensor to detect eddy currents in multiple areas of the wafer. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US PGPUB 20170259394), hereinafter Takahashi ‘394, in view of Takahashi et al. (US PGPUB 20130260645), hereinafter Takahashi ‘645 as applied to claim 1 above, and further in view of Sheppard et al. (US Patent 5399968), hereinafter Sheppard.
Regarding claim 3, Takahashi ‘394 in view of Takahashi ‘645 teaches the claimed invention as rejected above in claim 1. Takahashi ‘394 in view of Takahashi ‘645 may not teach wherein the peripheral magnetic body is provided in plurality on the periphery of the bottom magnetic body.  
However, Sheppard teaches wherein the peripheral magnetic body is provided in plurality on the periphery of the bottom magnetic body (fig. 2, plurality of partitions 54).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi ‘394 in view of Takahashi ‘645 further incorporate the teachings of Sheppard to provide wherein the peripheral magnetic body is provided in plurality on the periphery of the bottom magnetic body.  Doing so would have been a simple substitution of one core of an eddy current sensor for another core of an eddy current sensor in order to provide the predictable results of providing an eddy current sensor. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US PGPUB 20170259394), hereinafter Takahashi ‘394, in view of Takahashi et al. (US PGPUB 20130260645), hereinafter Takahashi ‘645 as applied to claim 11 above, and further in view of Takahashi et al. (US PGPUB 20150099424), hereinafter Takahashi ‘424.
Regarding claim 12, Takahashi ‘394 in view of Takahashi ‘645 teaches the claimed invention as rejected above in claim 11. Additionally, Takahashi ‘394 teaches a polishing rate may be calculated from a past film thickness distribution, and may be set as an index for the pressure to be controlled [0135]. Takahashi ‘394 in view of Takahashi ‘645 may not teach wherein the end point detection section determines a polishing rate of the object from the detected eddy current, calculates an estimated polishing amount when the object is polished at the polishing rate and can thereby detect the polishing end point.  
However, Takahashi ‘424 teaches the processor determines the polishing rate, calculates an expected amount of polishing of the conductive film for the predetermined polishing time, establishes a temporary end-point film thickness by adding this expected amount of polishing as an offset value to the target thickness, and terminates the polishing of the conductive film when the predetermined polishing time has elapsed from a point of time when the temporary end-point film thickness is reached [0045].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi ‘394 in view of Takahashi ‘645 to further incorporate the teachings of Takahashi ‘424 to provide a polishing apparatus, wherein the end point detection sensor determines a polishing rate of the object from the detected eddy current, calculates an estimated polishing amount when the object is polished at the polishing rate and can thereby detect the polishing end point. Specifically, it would have been obvious to calculate a polishing rate from the detected eddy current, and calculate a period of time corresponding to a desired polishing amount and the calculated polishing rate, and terminating the polishing when the predetermined polishing time has elapsed. Doing so can help to prevent over polishing by bypassing the detection delay time of the eddy current sensor (Takahashi ‘424, paragraph 0042), which can result in more precise polishing of the wafer. 
Regarding claim 13, Takahashi ‘394 in view of Takahashi ‘645 and further in view of Takahashi ‘424 teaches the claimed invention as rejected above in claim 12. Takahashi ‘394 in view of Takahashi ‘645 and further in view of Takahashi ‘424 may not explicitly teach wherein the end point detection section compares data relating to a film thickness obtained from the eddy current and data relating to a film thickness predicted from the polishing rate, and can prevent use of the data relating to the film thickness obtained from the eddy current when the comparison result is greater than a predetermined value.  
However, Takahashi ‘394 in view of Takahashi ‘645 and further in view of Takahashi ‘424, as modified in the rejection of claim 12, teaches calculating a polishing rate from the detected eddy current, and calculating a period of time corresponding to a desired polishing amount and the calculated polishing rate, and terminating the polishing when the predetermined polishing time has elapsed in order to bypass the detection delay time of the eddy current sensor. It would have been obvious to a person having ordinary skill in the art that polishing for the calculated period of time prevents use of the data relating to the film thickness obtained from the eddy current. Additionally, it would have been obvious that as the polishing process polishes for the calculated amount of time, and the eddy current sensor continues to monitor thickness during the calculated amount of time, the controller prevents use of the data relating to the film thickness obtained from the eddy current sensor, including when the comparison result is greater than a predetermined value. 
Regarding claim 14, Takahashi ‘394 in view of Takahashi ‘645 and further in view of Takahashi ‘424 teaches the claimed invention as rejected above in claim 12. Additionally, Takahashi ‘394 in view of Takahashi ‘645 and further in view of Takahashi ‘424 teaches wherein the end point detection section can detect the polishing end point from the estimated polishing amount and a predetermined film thickness corresponding to the polishing end point (Takahashi ‘394 in view of Takahashi ‘645 and further in view of Takahashi ‘424, as modified in claim 12, teaches the processor determines the polishing rate, calculates an expected amount of polishing of the conductive film for the predetermined polishing time, establishes a temporary end-point film thickness by adding this expected amount of polishing as an offset value to the target thickness, and terminates the polishing of the conductive film when the predetermined polishing time has elapsed from a point of time when the temporary end-point film thickness is reached).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US PGPUB 20170259394), hereinafter Takahashi ‘394, in view of Takahashi et al. (US PGPUB 20130260645), hereinafter Takahashi ‘645 as applied to claim 15 above, and further in view of Nakamura (US PGPUB 20170057051).
Regarding claim 17, Takahashi ‘394 in view of Takahashi ‘645 teaches the claimed invention as rejected above in claim 15. Takahashi ‘394 in view of Takahashi ‘645 may not teach wherein the at least one eddy current sensor comprises a plurality of eddy current sensors, and the plurality of eddy current sensors are disposed inside the polishing table and the plurality of eddy current sensors have different levels of detection sensitivity.  
However, Nakamura teaches an embodiment wherein two separate pot cores are included to act as an eddy current sensor (figs. 22a and 22b). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Takahashi ‘394 in view of Takahashi ‘645 to incorporate the teachings of Nakamura to provide a plurality of pot cores when detecting eddy currents. Specifically, it would have been obvious to include a plurality of eddy current sensors in the polishing table, wherein the plurality of eddy current sensors are arranged similarly to Nakamura’s teaching in fig. 22a. Doing so would provide multiple data streams from the plurality of sensors, which would allow the end point to be confirmed and validated. Additionally, because the plurality of eddy current sensors are arranged in the manner indicated by Nakamura’s fig. 22a, it would be obvious to a person having ordinary skill in the art that the plurality of eddy current sensors have different levels of detection sensitivity due to the different respective offset distance between each sensor and the object being measured. 
Response to Arguments
5. Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive. 
Applicant argues Sheppard and Takahashi ‘394 fails to teach the amended claim language. Specifically, applicant argues Sheppard and Takahashi ‘394 fails to teach a signal source configured to supply current to the internal coil and the external coil simultaneously and to generate the magnetic fields simultaneously. The examiner respectfully disagrees. Sheppard and Takahashi ‘394 were not relied upon to teach the amended claim language. Rather, Takahashi ‘645 was relied upon to teach the amended claim language. See above rejection for more details. 
Conclusion
6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aruga et al. (US Patent 6984975) teaches a magnetic displacement sensor for sensing the position of an object, wherein the embodiment of figure 14 reads on at least independent claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723